Title: To Thomas Jefferson from Benjamin Henry Latrobe, 7 July 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Capitol Hill, July 7h. 1807
                        
                        I find considerable difficulty in getting a convenient & short road North of the President’s house, on the
                            principle you proposed the evening before last.—I shall not therefore be able to lay a satisfactory project before You
                            this day. I have in the mean time ordered the Mason’s to proceed Northward with the Wall already begun,—not Southward,—and
                            tomorrow I hope to have something to submit to you.
                        I have begun my operations in the Northwing and shall not proceed rapidly. The external appearance of the
                            roof will be as in the Southwing.—
                  With high respect I am Yrs. faithfully
                        
                            B H Latrobe
                     
                        
                    